Exhibit 10.4
 
MANUFACTURING SUPPLY AGREEMENT




THIS MANUFACTURING SUPPLY AGREEMENT ("Agreement") is made and entered into this
18th  day of January  2011 (“Effective Date”) by and between D’ARCY ACQUISITION,
LLC, d/b/a D’ARCY LABORATORIES, a Delaware limited liability company
(hereinafter referred to as "Manufacturer") with offices located at 2015 S.W.
2nd Street, Pompano Beach, FL, 33069 and Get Inspired, LLC, a Nevada limited
liability company (hereinafter referred to as "Client") with offices located at
6019 Olivas Park Drive, Suite C, Ventura CA 93003.


RECITALS


WHEREAS, Manufacturer is a laboratory specializing in the development and
manufacture of personal care formulations;


WHEREAS, Client has licensed, from Martino Cartier, the exclusive right to
manufacture and exploit certain proprietary formulas for hair care/personal care
products (“Formulas”). A list of the Formulas is set forth on Exhibit “A”.


WHEREAS, Client is desirous of granting to Manufacturer the right to be its
exclusive research and development laboratory for any and all new hair
care/personal care formulas (“New Formulas”) and manufacturer for any and all
hair care/personal care products based on the Formulas and New Formulas
(“Products”).


WHEREAS, Client and Manufacturer hereby acknowledge and agree that Martino
Cartier is the sole and exclusive worldwide perpetual owner of any and all
intellectual property rights, including but not limited to patents, trademarks,
and copyrights, regarding or related to the Formulas, New Formulas and the
Products, subject to Section 6.3 of this Agreement.


WHEREAS, Manufacturer and Client desire to enter into this Agreement to set
forth the obligations and responsibilities of each in connection with Client’s
granting hereunder to Manufacturer, the right to be the exclusive manufacturer
of the Products for Client and exclusive developer of the New Formulas.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:


1.           Recitals. The foregoing recitals are true and correct and are
incorporated herein by such reference.


2.           Appointment of Manufacturer as the Exclusive Provider of the
Formulas, New Formulas and Products to Client. Subject to Section 3 below;
Client hereby appoints Manufacturer as the exclusive manufacturer for Client of
the Products and exclusive developer of the New Formulas. Notwithstanding the
foregoing, subject to Section 3 below, Client may: (i) engage alternate
manufacturing sources (“Alternate Manufactures”) to manufacture the Products;
and (ii) engage alternate formulation sources (“Alternate Formulators”) to
develop New Formulas. Any New Formulas developed by Alternate Formulators shall
be manufactured in compliance with the terms and conditions of this Agreement
and shall be added to Exhibit “B” of this Agreement.


 
1

--------------------------------------------------------------------------------

 
 
3.           Use of Alternate Manufacturers.  In the event that Client utilizes
an Alternate Manufacturer to produce any of the Products, whether such Products
are based on the Formulas, New Formulas developed by Manufacturer or New
Formulas developed by Alternate Formulators, Client shall notify Manufacturer of
such arrangements immediately and pay Manufacturer a twelve and one half percent
(12.5%) commission on all purchase orders for Products given to Alternate
Manufacturers. Manufacturer will audit the Alternate Manufacturers’ facility and
processes, only upon Client’s written request, to ensure proper ingredients,
formulation, packaging and processes are utilized to produce the Products.
 
 
4.           Term.  This Agreement shall be effective upon execution by all
parties hereto for a period of five (5) years thereafter (the "Term").   The
Term of the Agreement will renew automatically provided: (i) the sale of
Products continues at a level of profitability acceptable to Client and
Manufacturer, (ii) Client and Manufacturer have fulfilled their contractual
obligations under this Agreement; and (iii) all parties have acted in good faith
and fair dealing.


5.           Responsibilities of Manufacturer.  Manufacturer agrees to perform
the following responsibilities:


5.1           Manufacturer will research and develop formulations for hair
care/personal care products and provide lab samples to Client. Client may
approve or reject such formulations in its sole and absolute discretion. If
Client approves such formulations (“New Formulas”), the New Formulas shall be
manufactured in compliance with the terms and conditions of this Agreement and
shall be added to Exhibit “B” of this Agreement. Martino Cartier shall be the
sole and exclusive worldwide perpetual owner of any and all intellectual
property rights, including but not limited to patents, trademarks, and
copyrights, regarding or related to the New Formula and subject to the terms and
conditions of Section 3 of this Agreement, Client shall be free to exploit the
New Formula in any manner that Client may choose in its sole and absolute
discretion.


5.2           Manufacturer will perform basic stability and compatibility
testing on all approved Formulas and New Formulas and Manufacturer hereby
represents and warrants that any Product manufactured by Manufacturer hereunder
shall meet or exceed industry standards for stability, safety, compatibility and
merchantability.


5.3           Manufacturer will provide packaging development support to Client.


5.4           Manufacturer will provide label design and layout services and
basic compliance review. Martino Cartier shall be the sole and exclusive
worldwide perpetual owner of any and all intellectual property rights, including
but not limited to trademarks and copyrights, regarding or related to designs
and layouts produced by Manufacturer hereunder and subject to the terms and
conditions of this Agreement, Client shall be free to exploit the designs and
layouts in any manner that Client may choose in its sole and absolute
discretion.


5.5           Manufacturer will provide Client with ingredient lists and
Material Safety Data Sheets on all Formulas and New Formulas and turnkey cost
quotes for Products.


5.6           Manufacturer will advise Client of lead-times and minimum order
quantities for all Products.


 
2

--------------------------------------------------------------------------------

 


5.7 Manufacturer will process Client’s purchase orders and, if feasible,
manufacture, fill and label Products per Client’s purchase orders.


5.8 Manufacturer will provide Product Liability Coverage for the Products in the
amount of $2 million per incident or such greater amount as Home Shopping
Network or QVC (collectively referred to as “HSN”) may require.  Client and
Martino Cartier shall be named as additional insured on all such insurance
policies. Certificates of Insurance are to be submitted to HSN within its
specified timeframe.


6.           Responsibilities of Client.  Client agrees to perform the following
responsibilities:
 
6.1           Client will submit purchase orders to Manufacturer based on
lead-times, minimums and cost quotes for each Product. Manufacturer reserves the
right to reject any purchase order that does not comply with stated lead-times,
minimums and/or cost quotes.
 
6.2           Client will remit copies to Manufacturer of all purchase orders
and purchase order receipts placed with Alternate Manufacturers on a monthly
basis.  Manufacturer will invoice Client on a quarterly basis for its twelve and
one half percent (12.5%) commission on all purchase orders given to Alternate
Manufacturers.  Client shall remit payment on Manufacturer’s quarterly
commission invoices net 30 days.
 
6.3           In the event that Client materially breaches the provisions in any
of the following Sections: 2, 3, 6.2, 8 or 9 of this Agreement; (i) all
intellectual property rights, including but not limited to patents, trademarks
and copyrights, regarding or related to the Formulas, New Formulas created by
Manufacturer and Products shall revert back to Manufacturer, excluding the name,
likeness, or image of Martino Cartier and New Formulas created by Alternate
Formulators; and (ii) Martino Cartier and Client shall cease any and all
exploitation of the Formulas, New Formulas created by Manufacturer and Products
absent express written authorization from Manufacturer.
 
7.           Warranties and Representations of Manufacturer.  Manufacturer
warrants and represents the following:


7.1.           Manufacturer has all requisite power and authority to enter into
this Agreement.


7.2.           Manufacturer is not insolvent, is not in receivership, nor is any
application for receivership pending; no proceedings are pending by or against
Manufacturer in bankruptcy or reorganization in any state or federal court.


7.3.           Manufacturer has duly executed and delivered this Agreement, this
Agreement constitutes a legal, valid and binding agreement of Manufacturer,
enforceable in accordance with its terms, except as such enforcement may be
limited by general principles of equity or by bankruptcy, insolvency or other
similar laws affecting creditors’ rights generally.


7.4.           The execution and delivery of this Agreement, and the
consummation of the transactions contemplated hereby and thereby, with or
without the giving of notice or the lapse of time, or both, will not violate,
conflict with, result in the breach or termination of, constitute a default
under, accelerate the performance required by, or result in the creation of any
lien, charge or encumbrance upon any other agreement or instrument to which
Manufacturer is a party or by which Manufacturer may be bound.
 
 
3

--------------------------------------------------------------------------------

 
 
8.           Warranties and Representations of Client. Client warrants and
represents the following:


8.1.           Client has all requisite power and authority to enter into this
Agreement and grant Manufacturer the right to be the exclusive manufacturer of
the Formulations for Client.


8.2.           Client is not insolvent, is not in receivership, nor is any
application for receivership pending; no proceedings are pending by or against
Client in bankruptcy or reorganization in any state or federal court; nor has
Client committed any act of bankruptcy.


8.3.           Client has duly executed and delivered this Agreement, this
Agreement constitutes a legal, valid and binding agreement of Client,
enforceable in accordance with its terms, except as such enforcement may be
limited by general principles of equity or by bankruptcy, insolvency or other
similar laws affecting creditors’ rights generally.


8.4.           The execution and delivery of this Agreement, and the
consummation of the transactions contemplated hereby and thereby, with or
without the giving of notice or the lapse of time, or both, will not violate,
conflict with, result in the breach or termination of, constitute a default
under, accelerate the performance required by, or result in the creation of any
lien, charge or encumbrance upon any other agreement or instrument to which
Client is a party or by which Client may be bound.




9.   Mutual Covenants.
 
9.1.          For purposes of this Agreement, “Trade Secrets" means any
information of any party hereto relating to its respective business activities,
including but not limited to technical or non-technical data, a compilation, a
program, a method, a technique, a process, a formula, product plans, or list of
actual customers or suppliers which [a] derives economic value, actual or
potential, from not being readily ascertainable by proper means by persons who
obtain economic value from its disclosure or use and [b] is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy. For
purposes of this Agreement, “Confidential Information" means any data or
information, other than a party’s Trade Secrets, that is of value to a party and
is not generally known to the respective competitors of that party. Confidential
information shall include, but is not limited to, financial information,
financial data, financial plans, price lists, pricing policies, and contracts
and contractual relations with a party’s current or prospective clients and
vendors.
 
9.2.          Each party hereto agrees not to at any time, directly or
indirectly, divulge or disclose or use for any purpose whatsoever any Trade
Secrets or Confidential Information of any other party hereto.
 
9.3.           In the event of a breach or threatened breach by a party of any
of the provisions of this Paragraph 9 hereof, the non-breaching party, in
addition to and not in limitation of any other rights, remedies, or damages
available to the non-breaching party at law or in equity, shall be entitled to a
temporary and/or permanent injunction in order to prevent or to restrain any
such breach by a party and/or any and all persons, directly or indirectly,
acting for or with said party.  Each party hereto has carefully read and
considered the provisions of this Paragraph 9 and agrees that the restrictions
set forth herein are fair and reasonable and are reasonably required for the
protection of the legitimate business interests of the other parties, their
officers, directors and employees.  In the event that notwithstanding the
foregoing, any of the provisions of this Paragraph 9 shall be held to be invalid
or unenforceable, the remaining provisions thereof shall nevertheless continue
to be valid and enforceable as though the invalid or unenforceable parts had not
been included therein.  The terms and conditions contained in this Paragraph 9
shall survive the termination of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
10.   Indemnification by Manufacturer. Notwithstanding any other provisions of
this Agreement, Manufacturer shall indemnify and hold harmless Client and its
affiliated companies, and their respective officers, directors, employees,
agents, and customers (collectively, the "Indemnitees"), from and against all
costs, expenses, claims, demands, causes of action, damages and judgments,
including without limitation attorney's fees whether or not suit is actually
commenced, which might be imposed upon or brought against an Indemnitee as a
result of the manufacture, distribution, promotion, marketing, sale or offering
for sale of Products in breach of the obligations, representations and
warranties of Manufacturer herein, including but not limited to: i) any product
liability for personal injuries or death and/or property damages and; (ii) any
infringement of any third party intellectual property rights with respect to
Manufacturer’s product formulation services provided hereunder.


11.   Audit Rights.  Upon written request, Manufacturer may, upon reasonable
notice and during Client’s business hours, examine Client’s books of account
insofar as they relate to payments made to Manufacturer pursuant to Sections 3
and 6.2 of this Agreement.  Such examination shall be at Manufacturer's expense,
shall take place in Client’s offices in such a manner as will not unduly
interfere with the conduct of Client’s business and shall extend no longer than
five (5) days. With regard to payments made to Manufacturer pursuant to Sections
3 and 6.2 of this Agreement, Manufacturer’s audit rights shall expire three
years from the date of issuance of the particular payment then in question.


12.   Survival of Representations and Warranties.  All of the representations,
warranties, covenants, indemnifications and agreements made by the parties to
this Agreement shall survive the termination of this Agreement.


13.   Miscellaneous.


13.1.           Exhibits.  All exhibits referred to herein shall be incorporated
by reference and made a part of the Agreement hereto.


13.2.           Further Assurances.  From and after the Effective Date of this
Agreement, each of the parties hereto agree to execute whatever additional
documentation or instruments as are necessary to carry out the intent and
purpose of this Agreement.


13.3           Transfer. Client and Manufacturer shall not have the right to
assign or otherwise transfer its rights under this Agreement without the
advanced written consent of the other party, such consent not to be unreasonably
withheld.


13.4.           Costs and Expenses.  Each of the parties hereto shall bear all
costs and expenses incurred by it in connection with this Agreement in the
preparation for and consummation of the transaction as provided for herein,
including, without limitation, legal and accounting fees, and shall not be
entitled to any reimbursement therefore from any other party.


13.5.           Waiver.  It is understood that the parties may waive the strict
performance of any covenant or representation made herein.  Any waiver, however,
made by any party hereto must be duly made in writing in order to be considered
a waiver, and the waiver of one covenant or representation shall not be
considered a waiver of any other covenant or representation, unless specifically
stated in writing as aforementioned.
 
 
5

--------------------------------------------------------------------------------

 
 
13.6.           Arbitration. The parties shall make a good faith effort to
settle any dispute or claim arising under this Agreement. If the Parties fail to
resolve a dispute or claim, the Parties shall first submit the matter for
mediation before a mutually agreed upon mediator. In the event the dispute still
cannot be resolved despite such mediation, then the Parties shall submit to
arbitration under the Commercial Arbitration Rules of the American Arbitration
Association as amended and in force at the time of the controversy or claim. The
decision and any award rendered pursuant to the arbitration are binding on the
parties and may be entered in any court having jurisdiction.


13.7.           Governing Law and Venue.  This Agreement shall be governed by
the laws of the State of Florida, and the venue of any proceedings arising out
of this Agreement shall be exclusively in a state court located in Broward
County, Florida.


13.8.           Entire Agreement.  This Agreement, together with the exhibits
attached hereto, sets forth the entire understanding and agreement between the
parties with reference to the subject matter hereof, and there are no other
agreements, understandings, restrictions, warranties or other representations
between the parties other than those set forth herein or provided for herein.


13.9.           Headings.  Headings and captions contained in this Agreement are
solely for the convenience of reference and shall not affect the interpretation
of this Agreement.


13.10.           Gender.  Wherever the context shall require, all words herein
in the masculine gender shall be deemed to include the feminine or neuter
gender, all singular words shall include the plural, and all plural shall
include the singular.


13.11.           Severability.  If any provision of this Agreement is declared
invalid by any tribunal exercising competent jurisdiction, then such provisions
shall be deemed automatically adjusted to conform to the requirements for
validity as declared at such time, and, as so adjusted, shall be deemed a
provision of this Agreement as though originally included herein.  In the event
that the provision invalidated is of such a nature that it cannot be so
adjusted, the provision shall be deemed deleted from this Agreement as though
the provision had never been entered into.  In either case, the remaining
provisions of this Agreement shall remain in full force and effect.  In the
event that the provision invalidated is of such a nature that it cannot be so
adjusted, and that the remaining provisions of this Agreement cannot operate
without such invalidated provision, the remaining provisions of this Agreement
shall no longer remain in full force and effect, and the Agreement shall be
treated as if never having been entered into by the parties hereto.


13.12.           Notices.  Any notice ("Notice") or other communication by
either party to the other, whether required or permitted hereunder, shall be
sufficiently given if delivered in person or sent by telecopy, telex or
facsimile transmission or by registered or certified mail, postage prepaid,
addressed as follows:
 
 

  Manufacturer: D’ARCY ACQUISITION, LLC   Attention: Richard Nicolo, President  
  2015 S.W. 2nd Ave     Pompano Beach, Florida 33069         Client: Get
Inspired, LLC   Attention: Todd Wiseman     6019 Olivas Park Drive, Suite C    
Ventura, CA 93003      

 
 
6

--------------------------------------------------------------------------------

 


or to such other address, telecopier, telex number, as shall be furnished in
writing by any such party.  Notice by mail shall be deemed to have been given on
the third business day after the posting thereof, whether or not accepted,
notice by telecopy or telex, when confirmation or receipt or answer-back is
received and notice by courier, on the date of delivery.


13.13.           Counterparts.  This Agreement may be executed in two (2) or
more counterparts, each of which shall be deemed an original, but all of which
taken together shall constitute one and the same instrument.


13.14.           Construction.  It is the intention of the parties that the laws
of the State of Florida shall govern the validity of this Agreement, the
construction of its terms, and the interpretation of the rights and duties of
the parties.  The parties agree and acknowledge that each party has reviewed and
revised this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting parties shall not
be employed in the interpretation of this Agreement or any amendment or exhibit
thereto.


13.15   Facsimile Signature.  This Agreement may be executed and accepted by
facsimile signature and any such signature shall be of the same force and effect
as an original signature.


IN WITNESS WHEREOF, the parties hereto have hereunto subscribed their names and
seals to this Agreement the day and year first above written.


D’ARCY ACQUISITION, LLC
A Delaware limited liability company

            By:
/s/
Date:          RICHARD NICOLO, President                                 GET
INSPIRED, LLC         A Nevada limited liability company                     By:
  Date:         RENO R. ROLLÉ, Managing Member                     By:   Date:  
      MARTINO CARTIER, Managing Member        

     
 
ACKNOWLEDGMENT AND AGREEMENT OF MARTINO CARTIER


The undersigned, Martino Cartier, as an individual, hereby: (i) acknowledges the
above Agreement entered into as of January 12, 2011, by and between D’Arcy
Acquisition, LLC and Get Inspired, LLC.; (ii) consents and agrees to the terms
contained herein; and (iii) consents to the execution hereof.
 
 

  Date:   MARTINO CARTIER    

 
 
7

--------------------------------------------------------------------------------

 


EXHIBIT “A”


List of Formulas




Champagne Shampoo
Keragold Pure Ionic Bonding Treatment
24K Pure Ancient Oil
Caviar Conditioner








 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”


List of New Formulas









 
 
9